Case 1:20-cv-01594-MN-CJB Document 10 Filed 01/12/21 Page 1 of 1 PageID #: 408



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 CORETEK LICENSING LLC,
                                                      Civil Action No.: 1:20-cv-01594-MN-CJB
              Plaintiff,

       v.                                             TRIAL BY JURY DEMANDED

 BUMBLE TRADING, INC.,

              Defendant.

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Now comes Plaintiff Coretek Licensing LLC, by and through its counsel, and pursuant to

Fed. R. Civ. P. 41 (a)(1), hereby voluntarily dismisses all of the claims asserted against Defendant

Bumble Trading, Inc. in the within action, WITH PREJUDICE. Bumble Trading, Inc. has not

served an answer or a motion for summary judgment.

Dated: January 12, 2021                              Respectfully submitted,

Of counsel:                                          CHONG LAW FIRM PA

Andrew S. Curfman (Pro hac vice)                     /s/ Jimmy Chong
SAND, SEBOLT & WERNOW CO., LPA                       Jimmy Chong (#4839)
Aegis Tower – Suite 1100                             2961 Centerville Road – Suite 350
4940 Munson Street NW                                Wilmington, Delaware 19808
Canton, Ohio 44718                                   Telephone: (302) 999-9480
Telephone: (330) 244-1174                            Email: chong@chonglawfirm.com
Facsimile: (330) 244-1173
Email: andrew.curfman@sswip.com                      ATTORNEYS FOR PLAINTIFF
